Exhibit 10(iii)(A)


Employment Agreement Between PAR Technology Corporation and Gregory T. Cortese






EMPLOYMENT AGREEMENT
 
This Employment Agreement (“Agreement”) entered into as of this _____ day of
December, 2008, (the “Execution Date”), by and between PAR Technology
Corporation, a Delaware corporation (the “Company”) and Gregory T. Cortese, (the
“Executive”).
 
WHEREAS, the Company currently employs Executive on an “at will” basis as
President and Chief Executive Officer of its wholly-owned subsidiary, ParTech,
Inc., and now desires to change his duties and responsibilities and in
consideration of additional consideration being offered desires to document the
terms and conditions of Executive’s employment as an executive in the Company’s
Office of the Chairman (“OOC”), specifically the position of Executive Vice
President Office of the Chairman, effective as of January 1, 2009 (the
“Effective Date”);
 
WHEREAS, Executive understands and accepts the conditions of employment as set
forth herein and desires to be employed by the Company in such capacity.
 
NOW, THEREFORE, in consideration of the mutual covenants and agreements of the
parties hereto, and other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the Company and Executive hereby
agree as follows:


1.
Employment and Duties.

             (a)           Employment. Subject to the terms and conditions of
this Agreement, effective as of the Effective Date, the Company hereby employs
Executive as an executive officer in the OOC with the title of “Executive Vice
President Office of the Chairman”, to perform the duties described herein, and
Executive hereby accepts such employment.
 
(b)           Term.
(i)           Unless terminated at an earlier date in accordance with Section 4
hereof, Executive’s employment with the Company shall be for the period
commencing on the Effective Date and ending on December 31, 2009 (the “Initial
Term”).
 
(ii)           At the sole discretion of the Company, Employment of Executive
may beextended commencing January 1, 2010 through August 31, 2010 (the
“FirstExtended Term”).  Should the Company determine to employ Executive for
theFirst Extended Term, the Company shall provide written notice to Executive of
its intent to extend Executive’s employment through the First Extended Term
prior to December 31, 2009.


(iii)           At the sole discretion of the Company, Employment of Executive
may be furtherextended on an “at will” basis commencing on September 1, 2010
(suchextension being referred to herein as the “Second Extended Term”).  Should
theCompany determine to employ Executive for the Second Extended Term, the
Company shall provide written notice to Executive of its intent to extend
Executive’s employment into the Second Extended Term prior to August 31, 2010.
 
 
E-1

--------------------------------------------------------------------------------

 



(c)           Duties. As the Executive Vice President Office of the Chairman,
Executive shall be an executive officer of the Company reporting directly to the
President and Chief Executive Officer of the Company. Executive’s duties shall
include such duties and responsibilities that may be assigned by the President
and Chief Executive Officer of the Company from time to time and shall initially
include the following:
 
 
(i)
investor relations (including road shows, investor conferences, quarterly
reporting, annual meeting)

 
 
(ii)
business development activities

 
 
(iii)
potential merger and acquisition analysis and related M&A activities

 
 
(iv)
oversight of Legal Department and provision of business direction on major legal
projects

 
 
(v)
oversight and support of restaurant channel expansion

 
 
(vi)
oversight of PAR Springer-Miller Systems, Inc.

 
 
(vii)
executive leadership of the Company’s ERP project

 
(d)   Resignation of Current Position.  Executive agrees to resign as the
President and Chief Executive Officer of ParTech, Inc., effective as of the
Effective Date.
 
(e)           No Conflict.  Executive shall serve the Company faithfully and to
the best of his ability and shall devote sufficient amounts of his time and
efforts to the discharge of his duties and responsibilities to the Company
during his employment with the Company.
 
(f)           Company Policies and Procedures. Executive agrees to comply with
the Company’s policies and procedures as they may be applicable to him
(including without limitation, as an employee or executive officer) and subject
to the terms set forth herein.
 
2.           Compensation.
 
 
(a)
Base Salary.  While Executive is employed by the Company hereunder, Executive
shall be paid an annual base salary of $250,000 (the “Base Salary”), subject to
federal, state and local tax withholding where applicable. The Base Salary shall
be paid in accordance with the Company’s standard payroll practices in effect
from time to time.  Executive understands and agrees that any increase in Base
Salary, if any, shall be in the sole discretion of the Company.

 
 
(b)
Annual Bonus. While the Executive is employed by the Company hereunder,
Executive shall be eligible to receive an annual bonus determined in accordance
with the Company’s Incentive Compensation Plan applicable to the OOC Group (the
“Bonus”), provided that Executive remains employed by the Company in accordance
with the terms of such plan.  The recommendation to the Compensation Committee
of the Board of Directors shall be that the Executive should participate at the
53% level for calendar year 2009.

 
 
 

--------------------------------------------------------------------------------

 
 
(c)
Equity Awards.  The Executive acknowledges and agrees that any outstanding stock
options (“Equity Awards”) shall remain subject to and administered in accordance
with the terms and conditions set forth in the governing agreement and the plan
pursuant to which such Equity Awards were issued.  Nothing herein shall be
deemed to modify such Equity Awards.

 
 
3.

Confidentiality.
 

 
 
(a)
Confidentiality.  Except as permitted by the Company, or as otherwise required
by law, during the term of Executive’s employment with the Company and at all
times thereafter, Executive shall not divulge, furnish or make accessible to
anyone or destroy or use in any way other than in the ordinary course of the
business of the Company, any confidential, proprietary or secret knowledge or
information of the Company, its current or past subsidiaries, directors,
officers, managers, employees, business partners, agents, consultants or other
affiliated entities (“Affiliated Entities”) that Executive has acquired or shall
acquire during his employment with the Company, whether developed by himself or
by others including but not limited to (i) any trade secrets, (ii) internal
business information, including, without limitation, information relating to
strategic and staffing plans and practices, customer names and lists and other
information, marketing, promotional and sales plans, practices or programs,
training practices and programs, operation and product costs and pricing
structure, accounting and business methods, and any financial data or plans
respecting the Company and/or any Affiliated Entities; (iii) identities of and
information about the Company’s past, current and prospective customers and
their confidential information; (iv) compilations of data (whether in whole or
in part) including but not limited to reliability and performance data and all
analyses, processes, methods, techniques, systems, formulae, research, records,
reports, manuals, documentation and models relating thereto; (v) forms,
contracts, or similar documents; (vi) hardware specifications, computer
software, documentation and databases (whether existing or in various stages of
research and development); (vii) developments, methods, and processes (whether
or not reduced to practice); (viii) all copyrightable works; and (ix) all
information relating to the Company’s employees, including information contained
in their personnel files (collectively the “Confidential
Information”).  Information that is in the public domain at the time it is
disclosed to Executive or after such disclosure becomes part of the public
domain by publication or otherwise without violation of this Agreement by the
Executive shall not constitute Confidential Information and shall not be subject
to the obligations/benefits regarding Confidential Information as set forth in
this Agreement.  The obligation of the Executive with respect to disclosure of
Confidential Information as set forth in this Agreement is not applicable to any
information that: (a) is reasonably required to be disclosed during the
performance of Executive’s duties and, in accordance with the Company’s
processes and procedures regarding the use of non-disclosure agreements; or (b)
is disclosed in compliance with a judicial or governmental order, provided the
Executive shall give the Company reasonable notice prior to such disclosure and
shall comply with any applicable protective order.

 
 
(b)
Executive acknowledges the potential adverse impact, both internally and
externally, that negative statements or remarks regarding the Company could have
to the integrity, reputation and goodwill of the Company, and further
acknowledges that the continuing success of Executive is, in part, dependent
upon the positive perception of the Executive's transition to the OOC by
employees, customers and the local community.  Executive therefore agrees to
refrain from making any statements or remarks, verbally or in writing, to
Company employees or customers (past, current or prospective), or to members of
the Utica-Rome-New Hartford community that negatively characterize the
Executive's transition to the OOC or otherwise are disparaging, deleterious or
damaging to the integrity, reputation or goodwill of the Company.

 
 
 
 

--------------------------------------------------------------------------------

 
 
4.           Termination
 
 
(a)
Termination by Executive.  Executive may terminate this Agreement and his
employment hereunder at any time upon thirty (30) days’ written notice to the
Company (the “Termination Notice”).  Upon receipt of any Termination Notice from
Executive, the Company may elect to terminate Executive’s employment effective
immediately or on any date on or after the date of the receipt of said
Termination Notice and prior to the termination date provided by Executive in
his Termination Notice.  The election of the Company to accelerate the
termination of Executive’s employment or reduce Executive’s responsibilities
under this Section 4(a) shall not affect the characterization of the termination
as a termination by Executive pursuant to Executive’s original Notice of
Termination, provided that the Company shall pay to Executive all accrued
entitlements up to the termination date set out in Executive’s original Notice
of Termination.

 
 
(b)
Termination For Cause. The Company may terminate this Agreement and the
employment of Executive at any time for Cause by providing the Executive written
notice of such termination.  If this Agreement is terminated for Cause,
Executive shall not receive any notice or pay in lieu of notice or severance pay
or any indemnity whatsoever in respect of such termination.  For the purposes of
this Agreement, “Cause” shall mean any of the following which occurs after the
Effective Date OR has occurred prior to the Effective Date and is the subject of
a third party claim made against the Executive or the Company:

 
 
(i)
willful negligence that results in substantial damage to the Company;

 
 
(ii)
violation of the Company’s “Code of Business Conduct and Ethics” (Policy 708 and
708A); "Use of Company Resources and Security of Company Sensitive Information”
(Policy 431); “Controlled Substances/Illegal Drugs and Alcoholic Beverages
Prohibition” (Policy 421) or "Workplace
Discrimination/Harassment/Non-Fraternization”  (Policy 419) policies as set
forth in the Company’s Manager’s Manual;

 
 
(iii)
indictment for, plea of guilty or nolo contendre, or conviction of Executive of
a felony related to Company’s business, or a crime involving dishonesty,
misappropriation of any funds or property, fraud or embezzlement or immoral
conduct that adversely affects Company’s business; or;

 
 
(iv)
breach of the confidentiality covenants set forth in this Agreement.

 
 
(c)
Termination Due to Expiration of Initial Term.  Should the Company, in its sole
discretion determine not to extend employment of Executive beyond the Initial
Term, the last day of Executive’s employment will be December 31, 2009.  The
Company agrees to provide Executive thirty (30) days prior written notice of its
intent to allow Executive’s employment to terminate due to expiration of the
Initial Term.

 
 
(d)
Termination Due to Expiration of First Extended Term.  Should Executive’s
employment with the Company be extended into the First Extended Term and, in
Company’s sole discretion it determines not to extend employment of Executive
beyond the First Extended Term, the last day of Executive’s employment will be
August 31, 2010.  The Company agrees to provide Executive sixty (60) days prior
written notice of its intent to allow Executive’s employment to terminate due to
expiration of the First Extended Term.

 
 
 

--------------------------------------------------------------------------------

 
 
(e)
Termination of Second Extended Term Without Cause.  Should Executive’s
employment with the Company be extended into the Second Extended Term, the
Company may terminate Executive’s employment at any time after September 1, 2010
with or without Cause, subject to providing two (2) weeks written notice or
payment in lieu thereof.

 
 
(f)
Termination Due to Death or Disability.  Should Executive die at any time during
the Initial Term or any Extended Term, the last day of Executive’s employment
will be the date of death.  Should the Executive at any time during the Initial
Term or any Extended Term become Disabled, the Company, at its option may
terminate the Executive at any time following one hundred twenty days of
Disability.   For purposes hereof the term “Disability” as used herein shall
mean the inability, due to physical or mental cause, of Executive to perform his
usual and regular duties for the Company, after reasonable accommodations (if
applicable) by the Company for Executive’s disability.

 
5.           Effect of Termination.
 
 
(a)
Accrued Rights.  Except as otherwise provided in Section 5(b), upon termination
of the employment of Executive hereunder, the Company shall only be obligated to
pay to Executive or his estate the accrued and unpaid Base Salary, unpaid
business expenses and any other payments due under Section 2 hereof and any
accrued and vested pension welfare and fringe benefits under the employee
benefit plans in which Executive participated, including any unpaid accrued
vacation pay (collectively, the “Accrued Rights”), if any, owing to Executive,
in each case up to the date of termination of employment.

 
 
(b)
Termination for Cause.  If Executive’s employment shall be terminated at any
time by the Company for Cause, the Company shall only be obligated to pay to
Executive his accrued and unpaid Base Salary, and other Accrued Rights, if any,
owing to Executive hereunder (except to the extent that the benefit plans and/or
policies permit the Company to withhold benefits to Executive by reason of
termination for Cause) up to the date of termination.

 
 
(c)
Termination Due to Expiration of Initial Term.  If Executive’s employment shall
be terminated due to expiration of the Initial Term the Company shall only be
obligated to pay the Executive his accrued and unpaid Base Salary, other Accrued
Rights and, subject to Section 5(h) of this Agreement, salary continuation for
twelve (12) months following the termination date.  For purposes of this
Agreement, salary continuation shall be payments to Executive at the same rate
of bi-weekly Base Salary that he was receiving at the time of termination
(“Severance”).  Severance shall be subject to all applicable state, federal and
local income tax withholdings.  In addition, the Company shall be responsible
for payment of: i) Executive’s COBRA election during the Severance period so
long as Executive continues to pay an amount equal to the required PAR employee
contribution for the medical coverage selected by Executive; and ii) an amount
up to $3,500 toward Executive’s cost for a life insurance policy.

 
 
(d)
Termination Due to Expiration of First Extended Term.  If Executive’s employment
shall be terminated due to expiration of the First Extended Term the Company
shall only be obligated to pay the Executive his accrued and unpaid Base Salary,
other Accrued Rights and, subject to Section 5(h) of this Agreement, salary
continuation for six (6) months following the termination date.  For purposes of
this Agreement, salary continuation shall be payments to Executive at the same
rate of bi-weekly Base Salary that he was receiving at the time of termination
(the “Severance”).  Severance shall be subject to all applicable state, federal
and local income tax withholdings. In addition, the Company shall be responsible
for payment of: i) Executive’s COBRA election during the Severance period so
long as Executive continues to pay an amount equal to the required PAR employee
contribution for the medical coverage selected by Executive; and ii) an amount
up to $1,750 toward Executive’s cost for a life insurance policy.

 
 
 

--------------------------------------------------------------------------------

 
 
(e)
Termination During the Second Extended Term Without Cause.  If Executive’s
employment shall be terminated during the Second Extended Term by the Company
for any reason other than for Cause as defined in this Agreement, the Company
shall only be obligated to pay the Executive his accrued and unpaid Base Salary,
other Accrued Rights and, subject to Section 5(h) of this Agreement, salary
continuation for six (6) months following the termination date.  For purposes of
this Agreement, salary continuation shall be payments to Executive at the same
rate of bi-weekly Base Salary that he was receiving at the time of termination
(the “Severance”).  Severance shall be subject to all applicable state, federal
and local income tax withholdings.  In addition, the Company shall be
responsible for payment of: i) Executive’s COBRA election during the Severance
period so long as Executive continues to pay an amount equal to the required PAR
employee contribution for the medical coverage selected by Executive; and ii) an
amount up to $1,750 toward Executive’s cost for a life insurance policy.

 
 
(f)
Termination Due to Disability or Death.  If Executive’s employment shall be
terminated at any time due to Executive’s Disability or death, the Company shall
only be obligated to pay to Executive or Executive’s estate, as the case may be,
his accrued and unpaid Base Salary, and other Accrued Rights, if any, owing to
Executive hereunder as of the last day of Executive’s employment.

 
 
(g)
Sole Obligation of the Company. In the event of termination of Executive’s
employment, the sole obligation of the Company hereunder shall be its obligation
to make the payments called for by the applicable provisions of this Section 5,
and the Company shall have no other obligation to Executive or to his
beneficiary or his estate, except as otherwise provided by law or under the
terms of any Equity Awards or any employee benefit plans or programs then
maintained by the Company in which Executive participates.

 
 
(h)
Condition Precedent to Severance Payments.  Any provision to the contrary in
this Agreement notwithstanding, the Company shall not be obligated to make any
Severance payments to Executive unless (i) Executive shall have executed and
delivered to the Company, within thirty (30) days of the date of termination, a
general release of all claims against the Company and any of its directors,
officers, managers, agents, investors and other affiliates in form and substance
reasonably satisfactory to the Company, which release shall include an agreement
of Executive not to disparage the Company, (ii) all applicable consideration
periods and rescission periods provided by law shall have expired, and (iii)
Executive is in material compliance with the confidentiality provisions hereof
as of the dates of the payments.

 
 
(i)
Resignation.  Upon any termination of Executive’s employment hereunder for any
reason, with or without Cause, whether by the Company or by Executive, Executive
shall be deemed to have resigned from all positions as an officer, director,
manager, employee and any other position within the Company and/or any
subsidiaries and/or other affiliates thereof.

 
 
 

--------------------------------------------------------------------------------

 
6.           Injunctive Relief.  Executive expressly acknowledges that, in the
event that the confidentiality provisions hereof are breached, the Company will
suffer damages incapable of ascertainment and will be irreparably damaged if any
provision of such Sections is not enforced. Therefore, should any dispute arise
with respect to the breach or threatened breach of any provision of said
provisions, Executive agrees and consents that, in addition to any and all other
remedies available to the Company, an injunction or restraining order or other
equitable relief may be issued or ordered by a court of competent jurisdiction
restraining any breach or threatened breach of any such provisions. Nothing
herein shall be construed as prohibiting the Company from pursuing any other
remedies available to the Company for such breach or threatened breach.
 
7.           Miscellaneous.
 
 
(a)
Company.  For purposes of this Agreement, unless the context otherwise requires,
the term “Company” shall include the Company and each past and/or current
subsidiary of the Company.

 
 
(b)
Notices.  Any notice or other communication in connection with this Agreement
shall be deemed to be delivered if in writing and delivered in person or to the
last known address of the party to whom the notice is being given.  Notices may
be delivered by hand, U.S. mail, recognized overnight courier such as Federal
Express or UPS, by confirmed facsimile transmission to an operational fax number
or by confirmed email transmission to an operational email address.  Notices to
the Company shall be addressed to the President & CEO of the Company with a copy
to the Legal Department.

 
 
(c)
Severability.  The parties agree that each provision contained in this Agreement
shall be treated as a separate and independent clause, and the unenforceability
of any one clause shall in no way impair the enforceability of any of the other
clauses herein.  Moreover, if one or more of the provisions contained in this
Agreement shall for any reason be held to be excessively broad as to scope,
activity or subject, such provisions shall be construed by the appropriate
judicial body by limiting and reducing it or them, so as to be enforceable to
the extent compatible with the applicable law.

 
 
(d)
Entire Agreement. This Agreement constitutes the entire agreement between the
parties with respect to the subject matter hereof and supersedes and replaces
any prior agreements, representations or understandings (written or oral)
between or among Executive and the Company relating to Executive’s service to
and/or employment by the Company and/or relating to any rights upon separation
of the Executive from Company; provided, however, that nothing herein shall
alter or otherwise modify the terms and conditions set forth in any Equity
Awards.  All promises, representations, understandings, warranties and
agreements with reference to the subject matter hereof and inducements to the
making of this Agreement relied upon by any party hereto have been expressed in
this Agreement.  This Agreement may not be amended except by a writing signed by
the party against whom enforcement thereof is sought.

 
 
(e)
No Waiver.  No term or condition of this Agreement shall be deemed to have been
waived, except by a statement in writing signed by the party against whom
enforcement of the waiver is sought. Any written waiver shall not be deemed a
continuing waiver unless specifically stated, shall operate only as to the
specific term or condition waived and shall not constitute a waiver of such term
or condition for the future or as to any act other than that specifically
waived.

 
 
(f)
Survival.  The provisions of Sections 3, 5, 6 and 7 hereof shall survive the
termination of this Agreement.

 
 
 

--------------------------------------------------------------------------------

 
 
(g)
Assignability; Binding Nature.  This Agreement shall be binding upon and inure
to the benefit of the Company and Executive and their respective successors,
heirs (in the case of Executive) and permitted assigns. Rights or obligations of
the Company including, specifically, the rights of the Company under Section 3
of this Agreement, may be assigned or transferred by the Company, as applicable.
No rights or obligations of Executive under this Agreement may be assigned or
transferred by Executive other than his rights to compensation and benefits,
which may be transferred only by will or operation of law.  In the event of a
change of control of the Company, the Company shall require this Employment
Agreement to be assumed by the Company’s successor.

 
 
(h)
Waiver of Jury Trial.  Each party hereto hereby expressly waives any right to a
trial by jury in any action or proceeding to enforce or defend any rights or
remedies under or pursuant to this Agreement or under any agreement, document or
instrument delivered or which may in the future be delivered in connection
herewith or arising from or relating to any relationship existing in connection
with this Agreement, and agrees that any such action or proceeding shall be
tried before a court and not before a jury.  

 
 
(i)
Governing Law.  This Agreement shall be deemed a contract made under the laws of
the State of New York.

 
 
(j)
Captions and Headings.  The captions and paragraph headings used in this
Agreement are for convenience of reference only and shall not affect the
construction or interpretation of this Agreement or any of the provisions
hereof.

 
 
(k)
Counterparts.  This Agreement may be executed in multiple counterparts, each of
which shall be deemed an original but all of which together shall constitute one
and the same instrument.  This Agreement shall become effective when each party
shall have received counterparts signed by the other party.  Signatures provided
by facsimile, “PDF” or other electronic means shall have the same effect as
originals.

 
IN WITNESS WHEREOF, the parties hereto or their duly authorized representatives
have signed, sealed and delivered this Agreement effective as of the day and
year first above written.


THE COMPANY:
PAR TECHNOLOGY CORPORATION
 
By:________________________
   
EXECUTIVE:
GREGORY T. CORTESE
 
 
___________________________
 
 








 
 

--------------------------------------------------------------------------------

 